Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
2.	Claims 1-4, 6, 7 and 9-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7-12 and 14-18 of copending Application No. 16/718665. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	It is submitted, that, while the instant application claims a “plate” and the co-pending application recites a “wall,” absent a further structural clarification, a plate and a wall may be considered to be structurally equivalent, as walls inherently are formed by plates.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13 and 14 of copending Application No. 16/718665. Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to claim 8, while the specific distribution of smaller and larger holes is not claimed in the co-pending application, claim 9 recites a distribution of smaller and larger holes; and it is submitted that an alternative distribution would have been an obvious result effective variable and therefore fails to patentably distinguish over the instant claim, absent a showing of unexpected results. With respect to claim 17, it is submitted that, while the recitation of this claim is not recited in dependency of claim 14 of the co-pending application, it is submitted in dependency to claim 1 as claim 13; and therefore would have been an obvious addition in dependency to claim 14 of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/718665 in view of Schoenfeld, Glasgow, Millard, Leuszler or Bull. 
Claim 5 recites a firetube. While not claimed in the co-pending application, it is submitted that firetubes are well-known, as shown in the prior art cited, and would therefore have been obvious. 
This is a provisional nonstatutory double patenting rejection.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenfeld.
	Schoenfeld discloses a separator having a plate (30) forming the top of a heating section below it and the bottom of a separation section above it, with a heat exchanger (20) and an inlet for the process fluid (11), with a collection section to collect water (outlet 50) and a gas and oil collection section, separated by weirs (32, 33), as claimed.
.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U. S. publication 2020/0340338, which names the inventors of the instant application has been considered and made of record. No issues of obviousness double patenting appear to be present at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778